990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.MICHIGAN MUNICIPAL COOPERATIVE GROUP, et al., Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondents.
No. 91-1366.
United States Court of Appeals, District of Columbia Circuit.
March 26, 1993.Rehearing and Rehearing En BancDenied June 2, 1993.

Before:  EDWARDS, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on petition for review of orders of the Federal Energy Regulatory Commission ("FERC") in CMS Midland, Inc., Midland Cogeneration Venture, L.P.:  "Order on Application for Recertification as a Qualifying Cogeneration Facility, Request for Waiver and Petition for Revocation," 50 FERC p 61,098 (January 31, 1990);  "Order Granting Application for Recertification as a Qualifying Cogeneration Facility," 50 FERC p 61,259 (March 1, 1990);  "Order Denying Request for Rehearing, Rejecting Supplemental Filings and Denying Motion for Stay," 56 FERC p 62,177 (July 31, 1991);  and "Order Denying Requests for Rehearing and Rejecting Supplemental Filings," 50 FERC p 61,361 (September 11, 1991).   The court has determined that the issues presented occasion no need for a published opinion.   See:  D.C.Cir. Rule 14(c).   For the reasons set forth in FERC's opinions in this case, it is


2
ORDERED and ADJUDGED by this court that the petition for review is denied, and the orders of FERC are affirmed, substantially for the reasons stated therein.


3
It is FURTHER ORDERED, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b)(2).